Citation Nr: 0404335	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-14 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for a respiratory 
disability.

3.  Entitlement Service connection for the following 
diasabilities: low back pain; residuals of a right shoulder 
injury; disability of the right hand knuckle to include pus 
drainage; residuals of left and right elbow bruises; 
residuals of right ulnar of the right wrist injury; left 
ankle disability; residuals of a left hand finger contusion; 
residuals of bruised arches on bilateral feet; residuals of a 
head injury; viral gastroenteritis; hemorrhoids; and 
conjunctivitis.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from May 1963 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional office (RO) in 
Cleveland, Ohio, which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation effective August 16, 1999 and denied entitlement 
to service connection for disabilities causing low back pain; 
residuals of a right shoulder injury; disability of the right 
hand knuckle to include pus drainage; residuals of left and 
right elbow bruises; residuals of right ulnar of the right 
wrist injury; left ankle disability; residuals of a left hand 
finger contusion; residuals of bruised arches on bilateral 
feet; residuals of a head injury; viral gastroenteritis; 
hemorrhoids; residuals of colds, flu, and tonsils; residuals 
of breathing problems; plantar warts; conjunctivitis; and a 
rash.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral sensorineural 
hearing loss is currently manifested by a Level I hearing 
acuity in each ear.

2.  The veteran does not have a respiratory disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. § 3.321(b)(1), Part 4, §§ 
4.85, 4.86, 4.87, Diagnostic Code 6100 (2003).

2.  A respiratory disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Introduction

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  Pub. L. 
No. 106-475, 114 State. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).

The claim for an increased rating for hearing loss arises 
from a decision of April 2002, in which service connection 
was granted and a noncompensable rating was assigned.  The 
appellant filed a notice of disagreement as to the 
noncompensable rating.  According to VA's General Counsel, VA 
is not required to provide notices uder the provisions of 
38 U.S.C.A. § 5103(a) when a an issue is first raised in a 
notice of disagreement.  VAOPGCPREC 

As to the claim for an service connection for a respiratory 
disability, the RO initially decided the claim before the 
enactment of VCAA.  For this reason, there was a procedural 
irregularity in the development of the claim in that the 
veteran was not provided with the information required under 
VCAA until after the initial decision.  However, as will will 
be explained below, the RO has re-adjudicated the claim 
prejudice to the appellant has not resulted from the 
irregularity.

The veteran was in fact provided with the information 
required under VCAA, and he has had an opportunity to respond 
to the notices before the claims were re-adjudicated in April 
2002.

In March 2001, the RO sent the veteran a letter providing the 
notices required under VCAA.  In the letter of March 2001, 
the RO explained the information and evidence needed to 
substantiate the claim.  The letter also explained what 
portion of the evidence and information would be obtained by 
VA, noting, for example, that VA would attempt to obtain such 
things as medical records, employment records, or records 
from other Federal agencies.  With regard to the veteran's 
responsibilities in the development of the claims, the letter 
of March 2001 explained that the veteran needed to provide VA 
such information as names and addresses of doctors who 
treated the veteran, symptoms and the level of severity of 
his claimed disability, when his symptoms were experienced 
and how long they lasted, and whether medication was taken 
for the symptoms (either prescription or over the counter).  
The letter also specifically indicated that the veteran 
needed to send any information concerning the claimed 
disability.  The veteran was also informed when and where to 
send the information or evidence and what the evidence must 
show to establish entitlement.  Finally, the veteran was 
asked to tell VA about any information or evidence he wanted 
VA to try to get for him.  Thus, the letter of March 2001, as 
well as several other documents sent to the veteran during 
the course of the development of the claims, provided notices 
as required under the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

However, as noted above, there was a procedural irregularity.  
The notice letter was dated in March 2001, or nearly 2 years 
after the RO initially decided the increased rating claim and 
service connected claim.  Both 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require that information be provided 
when the claim is filed, and, as noted in Bernard v. Brown, 4 
Vet. App. 384 (1993), notice alone does not make a procedure 
fair, but rather, notice must be combined with an adequate 
opportunity to be heard.  In this case, such opportunity to 
be heard was provided to the veteran.  The development of the 
claims continued after March 2001 letter, and the veteran 
participated in that development.  In April 2001, the veteran 
responded to VA with a letter reported the names and 
addresses of two physicians who had treated him.  He also 
sent VA signed authorizations for the release of medical 
records by the treating physicians.  The veteran had a VA 
audiological examination in January 2002.  In April 2002 a 
rating decision was issued in which the RO specifically 
indicated that the issue on appeal was reconsidered based on 
all the evidence in the veteran's claims file due to the 
enactment of the VCAA and because the veteran's claims were 
previously denied as not well grounded.  The veteran was 
issued a statement of the case in April 2003.

In conclusion, the veteran has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with regard to the 
substantive matters covered in the notices.  The fact that 
the veteran responded to the notice with information about 
his treating physicians demonstrates that he has had a 
meaningful opportunity to respond and present information and 
arguments in support of his claim.  In view of the 
development that has been undertaken in this claim, the 
requirements of VCAA have been met.  At this point, there is 
no reasonable possibility that further development would aid 
in the substantiation of these claims.  For this reason a 
remand for further development is not required.


B.  Bilateral hearing loss

Background

A private hearing test dated February 2001 showed the 
veteran's bilateral speech-frequency results were within the 
normal range and he appeared to have difficulty hearing some 
high-frequency sounds and his hearing had not significantly 
decreased from his baseline test.  The audiological 
evaluation in, pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
60
55
LEFT
10
20
35
60
65

At his January 2002 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
55
70
LEFT
15
20
35
60
70

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 90 percent in the left ear.  
The average in the right ear was 41 and in the left ear 46.

Criteria

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  
Service connection is in effect for bilateral sensorineural 
hearing loss, and the veteran has appealed the initial 
assignment of a noncompensable rating for his bilateral 
defective hearing by RO decision of April 2002.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service- 
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.87) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2003).

The service connected bilateral sensorineural hearing loss is 
an original claim placed in appellate status by a notice of 
disagreement taking exception with the initial rating 
assigned by the RO after a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999).  
Accordingly, consideration must be given to the possibility 
of staged ratings during the entire time period covered by 
the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Analysis

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
the veteran's recent examination results yields a numerical 
designation of I for the right ear (between 0 and 41 percent 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination).  The left ear yields a 
numerical designation of I (between 42 and 49 percent 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination).  Entering the category 
designations for each ear into Table VII produces a 
disability percentage evaluation of 0 percent, under 
Diagnostic Code 6100.

The veteran's bilateral hearing loss does not warrant a 
compensable evaluation under 38 C.F.R. § 4.87.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Respiratory Disability


Background

Service medical records show the veteran was seen in 1976 for 
cold, flu, and upper respiratory infections involving his 
tonsils.  The veteran had his tonsils removed in 1971.  There 
is no medical documentation showing that the veteran was 
treated for any chronic condition involving the veteran's 
breathing or lungs.

At his December 1984 retirement examination, the summary of 
defects noted by the examiner included retracted tympanic 
memebranes typical of upper respiratory/congestion, which by 
history was chronic in this case.  

Medical records from J.E.V.G., M.D., dated October and 
November 1998 indicated that in October 1998 the veteran 
reported chest symptoms, but was in good health otherwise.  
He stated he had no respiratory complaints and had had some 
heartburn and was told he had a hiatal hernia and stated he 
was given pills to dissolve it when he was in the military.  
There were no genitourinary complaints and no musculoskeletal 
complaints.  He indicated that he had noticed his ankles 
swelling some, and he thought his hands were retaining water.  
The impressions were abnormal electrocardiogram, appearance 
suggestive of inferior myocardial infarction; morbid obesity; 
history of hiatal hernia; and mild elevation of total 
cholesterol.  In November 1998 the veteran reported no chest 
pain, no dyspnea, no edema, or palpitations.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Analysis

There is evidence of treatment in service for cold, flu, and 
upper respiratory infection, and, according to the report of 
the examination for separation from service, the veteran had 
retracted tympanic membranes typical of upper respiratory 
congestion.  However, the report of the separation 
examination does not include a diagnosis of a chronic 
respiratoty disorder, and the records of the veteran's 
private physician show that, as of October 1998, the veteran 
was in good health with no respiratory complaints.  

In the absence of evidence of a present disability there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
143- 44 (1992).  In Brammer, the United States Court of 
Appeals for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the available medical reports fail to show 
that the the veteran currently now has a respiratory 
disability.   For this reason, the grant of service 
connection is not warranted.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to service connection for a respiratory 
disability is denied.

REMAND

In a decision of April 2002, the RO denied service connection 
for several diasabilities, including low back pain; residuals 
of a right shoulder injury; disability of the right hand 
knuckle to include pus drainage; residuals of left and right 
elbow bruises; residuals of right ulnar of the right wrist 
injury; left ankle disability; residuals of a left hand 
finger contusion; residuals of bruised arches on bilateral 
feet; residuals of a head injury; viral gastroenteritis; 
hemorrhoids; conjunctivitis; and a rash.  In February 2003, 
the veteran submitted a notice of disagreement in which he 
referred to numerous injuries incurred over 22 years in the 
Army, and he argued that he had submitted 88 pages of medical 
reports to support his claims.  It is clear that the veteran 
intended to state his disagreement as to all the denials of 
service connection in the rating decision of April 2002.  
However, the RO issued a statement of the case that covered 
only the claim for a respiratory disability.

As the veteran expressed disagreement with all these 
disabilities, it was the RO's duty to issue a statement of 
the case (SOC) covering all the issues. 38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. § 19.28 (2002); see also Manlincon v. 
West, 12 Vet. App. 238 (1999) (holding that where the veteran 
has expressly stated his disagreement with a prior decision, 
the Board must remand this matter for issuance of a SOC). 

Accordingly, the appeal is remanded for the following 
actions:

1.  After insuring that the record is 
fully developed and all duties under the 
Veterans Claims Assistance Act of 2000 
have been met, the RO should furnish to 
the veteran and his representative a SOC 
addressing the claims of service 
connection for the following 
disabilities:  low back pain; residuals 
of a right shoulder injury; disability of 
the right hand knuckle to include pus 
drainage; residuals of left and right 
elbow bruises; residuals of right ulnar 
of the right wrist injury; left ankle 
disability; residuals of a left hand 
finger contusion; residuals of bruised 
arches on bilateral feet; residuals of a 
head injury; viral gastroenteritis; 
hemorrhoids; conjunctivitis; and a rash. 
The SOC should include all relevant law 
and regulations pertaining to the claims 
and the reasons and bases for the 
reduction. The SOC should specifically 
advise the veteran of the date of 
expiration of the period in which he may 
timely appeal the reduction decision.

2.  If, and only if, the appellant files 
a timely substantive appeal, then the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



